TAMM, Circuit Judge,
dissenting:
Under cover of selecting between conflicting lines of Supreme Court precedent, the court today boldly creates new law on the jurisdiction of federal courts. Under cover of selecting the most comfortable precedent, the court in fact oversteps well-established limits upon the power of the judiciary. We are not required, as the majority suggests, to choose among Supreme Court precedent as we would footwear — selecting that which “best fits the case before us.” Instead, we need only examine carefully the law of standing as it presently exists and properly apply that law to the case before us.
The majority’s cleverly constructed and ostensibly reasonable opinion hinges initially upon the setting up of conflicting lines of Supreme Court precedent. In one, characterized by the majority as the “Eastern Kentucky” line, the Court addressed at some length the question of standing to sue in federal courts. In the other, characterized as the “Green, Norwood, and Gilmore” line, the Court addressed the constitutionality of governmental involvement in racial discrimination. Although a reading of the majority’s analysis of this latter line of cases may lead one to think otherwise, the Supreme Court made no statement in these cases that can be construed as justifying the result reached by the court today. In fact, the only remarks by the Court upon the question of standing make clear that the traditional requirements of standing must be satisfied in this case as in any other. Gilmore v. City of Montgomery, 417 U.S. 556, 571 n.10, 94 S.Ct. 2416, 2425 n.10, 41 L.Ed.2d 304 (1974).
Despite this explicit reminder, the majority interprets this line of precedent as requiring it to abandon long-established standing principles, principles limiting the exercise of judicial power to the redress of actual injury. To assess the necessity of such an interpretation, we must first turn to those cases by which the majority claims to be bound. In Coit v. Green, 404 U.S. 997, 92 S.Ct. 564, 30 L.Ed.2d 550 (1971), the Supreme Court affirmed without opinion a decision that the Internal Revenue Code required the denial of tax exemptions for racially discriminatory private schools and of tax deductions for contributions to such schools. The Court also affirmed the awarding of injunctive relief barring the IRS from granting tax-exempt status to any private school in Mississippi which did not adopt a racially nondiscriminatory admissions policy and communicate that policy to the community. The Service adopted national guidelines in accord with this decision.
Plaintiffs’ standing was not addressed in the district court decision affirmed by the Supreme Court. Green v. Connally, 330 F.Supp. 1150 (D.D.C.1971). Only in its rul*250ing on the preliminary injunction did the district court deal with the issue at all, and even then its views were expressed in only one sentence. Green v. Kennedy, 309 F.Supp. 1127, 1132 (D.D.C.), appeal dismissed sub nom. Cannon v. Green, 398 U.S. 956, 90 S.Ct. 2169, 26 L.Ed.2d 539 (1970). Further elaboration of this issue was not undertaken at the Supreme Court: the standing of the plaintiffs was challenged only by the intervenor Coit, and only in the form of an initial question in the Jurisdictional Statement without any further development.
The majority opinion mischaracterizes the status of Green at this point as a “sharp adversary contest . . . . ” Majority opinion (Maj. op.) at 823. In fact, the Supreme Court has explicitly stated that, because the IRS had reversed its position prior to appeal, this case did not involve “a truly adversary controversy.” Bob Jones University v. Simon, 416 U.S. 725, 740 n.11, 94 S.Ct. 2038, 2047 n.11, 40 L.Ed.2d 496 (1974). For that reason; moreover, the Court declared that this case lacked “precedential weight ... . ” Id. See also Prince Edward School Foundation v. United States, 450 U.S. 944, 101 S.Ct. 1408, 1408 n.1, 67 L.Ed.2d 376 (1981) (Rehnquist, J., joined by Stewart and Powell, JJ., dissenting from denial of certiorari). The majority opinion today thus declares itself bound on the issue of standing by a Supreme Court affirmance without opinion, in which the issue of standing was raised only in an intervenor’s list of questions presented, and where the Court itself has explicitly undermined the precedential status of that affirmance. I find such a view of precedent disturbing1 and believe that this court has never before advanced such a position.2
The majority opinion attempts to support the result it reaches by contrasting the action of the district court upon the reopening of Green with its action in the present context. Accordingly, the majority emphasizes at several places the similarity of these two cases, while pointing out their dissimilar dispositions. Maj. op. at 826, 827, 828, 835. Observing that the same district court judge ruled in both cases, the majority opinion suggests that such an “anomalous result” is irreconcilable *251and even arbitrary. A review of the procedural histories of these cases, however, reveals the fallacy of this suggestion. For this reason it is appropriate to set forth these histories before proceeding further.
Mississippi plaintiffs instituted Green in 1969. In 1970 a three-judge court issued a preliminary injunction against the IRS and noted, albeit summarily, that plaintiffs possessed standing. Green v. Kennedy, 309 F.Supp. 1127, 1132 (D.D.C.), appeal dismissed sub nom. Cannon v. Green, 398 U.S. 956, 90 S.Ct. 2169, 26 L.Ed.2d 539 (1970). The court did not address the question of standing upon issuance of the permanent injunction. Green v. Connally, 330 F.Supp. 1150 (D.D.C.), aff’d mem. sub nom. Coit v. Green, 404 U.S. 997, 92 S.Ct. 564, 30 L.Ed.2d 550 (1971).
The Green plaintiffs reopened this case in 1976, one week prior to the filing of the action here on appeal. Wright and Green were then consolidated and, on May 17, 1977, the late Judge Waddy heard motions to dismiss that raised the precise jurisdictional issues before us today. During this hearing Judge Waddy emphasized at several points his belief that “separate considerations” governed the two cases. See, e. g., Hearing Transcript of May 17, 1977, at 18. At one such point, he aptly characterized the standing argument pressed by the Wright plaintiffs’ counsel as being that “you’re Black and a citizen, and live in South Carolina,” and thereby possess standing. Id. at 91. At the conclusion of the hearing, Judge Waddy denied the Government’s motion to dismiss in Green but took the motion in Wright under advisement. The court found that the Green plaintiffs “have a right to proceed to determine whether or not that there has been good-faith compliance with the Order of this Court and if not, then the Court has the duty and responsibility to amend or supplement its prior Decree in such manner as to affect (sic) the purposes of the original Decree.” Id. at 106-07.
Thus, before Green had reached the chambers of the present district court judge, not only had two other district courts sustained plaintiffs’ standing, but the Supreme Court had affirmed, however summarily, the granting of the permanent injunction. In these circumstances, therefore, it would appear reasonable for the district court to accept the prior rulings on standing as the law of the case. See United States ex rel. Epton v. Nenna, 446 F.2d 363, 365-66 (2d Cir.), cert. denied, 404 U.S. 948, 92 S.Ct. 282, 30 L.Ed.2d 265 (1971). Although “law of the case” principles do not apply as stringently to jurisdictional questions such as standing,3 it is not necessary for us to decide whether this failure to reconsider standing was erroneous. At the least, these disparate histories provide a logical explanation for the district court’s seemingly disparate treatment of these related matters. The majority opinion chastizes the district court for failing to “explain why [it] regarded Green as uninstructive — without precedential value — on the ‘jurisdictional’ arguments in Wright .... ” Maj. op. at 835. I, on the other hand, •commend the district court both for its refusal to adopt the view of precedent espoused today by the majority and for its attempt to apply the current law of standing to what is, after all, a question of standing.
Unlike Green, the two other cases “binding” the majority are dispositions by opinion. Norwood v. Harrison, 413 U.S. 455, 93 S.Ct. 2804, 37 L.Ed.2d 723 (1973); Gilmore v. City of Montgomery, 417 U.S. 556, 94 S.Ct. 2416, 41 L.Ed.2d 304 (1974). In Nor-*252wood, however, as in Green, the Court made no mention of the plaintiffs’ standing. The district court, ruling the textbook program constitutional, had sustained plaintiffs’ standing in one sentence, 340 F.Supp. at 1007,4 and, as the majority opinion points out, this “issue was not pursued on appeal.” Maj. op. at 835. In Gilmore, on the other hand, reference was made to the question of standing. 417 U.S. at 570-71 n.10, 94 S.Ct. at 2424-25 n.10. Moreover, this reference deserves more attention than that received from the majority’s passing allusion — for this reference demonstrates the fallacy of the majority’s reliance upon either Gilmore or Norwood to sustain the standing of the plaintiffs presently before the court.
As the majority opinion notes, maj. op. at 830, black citizens who had won the desegregation of public parks in Montgomery, Alabama in 1958 reopened that litigation in 1970. 417 U.S. at 560, 94 S.Ct. at 2419-20. Filing a motion for supplemental relief in 1971, they alleged that the city was permitting racially segregated schools, groups, and clubs to use public recreational facilities. The district court enjoined the city from permitting use of its recreational facilities by any private school that was racially segregated or that had a racially discriminatory admissions policy. The court of appeals sustained that part of the injunction which restrained the use of facilities when that use was “exclusive” and not in common with other citizens, but reversed that part of the district court order enjoining nonexclusive enjoyment of those facilities by private school children.
Defining “exclusive use” as the possession and control of an entire facility by a private group, the Supreme Court sustained the injunction to the extent of prohibiting such use by racially segregated private schools. The Court found that “the city’s policy of allocating facilities to segregated private schools, in the context of the 1959 parks desegregation order and subsequent history, created, in effect, ‘enclaves of segregation’ and deprived petitioners of equal access to parks and recreational facilities.” Id. at 566, 94 S.Ct. at 2423. As to the modification made by the court of appeals, however, permitting nonexclusive access to public recreational facilities even by private organizations having racially discriminatory admissions policies, the Court reversed, stating:
Upon this record, we are unable to draw a conclusion as to whether the use of zoos, museums, parks, and other recreational facilities by private school groups in common with others, and by private nonschool organizations, involves government so directly in the actions of those users as to warrant court intervention on constitutional grounds. . .. The questions to be resolved and the decisions to be made rest upon careful identification of the different types of city facilities that are available and the various uses to which they might be put by private groups.
Id. at 570, 94 S.Ct. at 2424. It thus remanded the case to the district court.
At this time the Court also remarked upon the standing of plaintiffs on remand.
[W]e are not prepared, at this juncture and on this record, to assume the standing of these plaintiffs to claim relief against certain nonexclusive uses by private school groups. The plaintiffs in Norwood were parties to a school desegregation order and the relief they sought was directly related to the concrete injury they suffered. Here, the plaintiffs were parties to an action desegregating the city parks and recreational facilities. Without a properly developed record, it is not clear that every nonexclusive use of city facilities by school groups, unlike their exclusive use, would result in cognizable injury to these plaintiffs. The District Court does not have carte blanche authority to administer city facilities sim*253ply because there is past or present discrimination. The usual prudential tenets limiting the exercise of judicial power must be observed in this case as in any other.
Id. at 570-71 n.10, 94 S.Ct. at 2424-25 n.10 (emphasis added). The Supreme Court thus refused to assume that black citizens of Montgomery would suffer “cognizable injury” from, and thereupon have the requisite standing to challenge, any use of public recreational facilities by private school groups, even those groups with racially discriminatory admissions policies. Instead, because nonexclusive use, by definition, meant that facilities were available to other persons, the Court indicated that an examination of challenges to such uses should focus upon their actual impact upon plaintiffs. Those plaintiffs who could successfully establish some such injury would demonstrate the personal stake in the controversy necessary to the invocation of judicial relief.
In this brief glance at standing, the Court made clear that in cases concerning alleged racial discrimination, as elsewhere, both the constitutional and prudential limitations upon the exercise of judicial power must be observed. That such limits were observed in Gilmore and Norwood seems evident. In Norwood, the plaintiffs, parties to a school desegregation order, challenged the constitutionality of a Mississippi state law that authorized the provision of free textbooks to all schoolchildren regardless of the admissions policies of the schools they attended. The relief they sought and obtained would thus end state aid to discriminatory schools and was therefore “directly related to the concrete injury they suffered.” Id. In Gilmore, the plaintiffs, parties to an action desegregating public parks, challenged the exclusive use of facilities that “created, in effect, ‘enclaves of segregation’ ” and thus deprived them of equal access to recreational facilities. Id. at 566, 94 S.Ct. at 2423. The relief they sought and obtained would thus end state action that “operated directly to contravene an outstanding school desegregation order.” Id. at 568, 94 S.Ct. at 2423.5
Similar observance of these limitations requires that this court determine initially whether the plaintiffs here have “suffered ‘some threatened or actual injury resulting from the putatively illegal action ....’” Warth v. Seldin, 422 U.S. 490, 499, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1975) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 617, 93 S.Ct. 1146, 1148, 35 L.Ed.2d 536 (1973)).6 In this case plaintiffs allege two injuries. First, they allege that the exemptions *254granted by the IRS “constitute tangible financial aid and other assistance to racially segregated education.” Complaint at 3, Appendix at 11. Second, they allege injury that is, at first glance, similar to that alleged in Gilmore: interference “with the efforts of federal courts, HEW and local school authorities to desegregate racially dual school systems.” Id. The allegations of actual injury made here must be uncovered with some care.
The majority opinion apparently holds that the “very act by the IRS of according tax exemption to a school that discriminates . . . causes immediate injury to [plaintiffs] and that is the only injury for which they seek redress.” Maj. op. at 827. In other words, because plaintiffs allege the violation of their constitutional rights, they have alleged injury. This approach apparently adopted by the court today postulates unlimited judicial power. The Supreme Court has rejected similar attempts to circumvent the limitations imposed by Article III. In O’Shea v. Littleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974), to take only one example, plaintiffs alleged that specific city and county officials had engaged in various patterns and practices of conduct, systematically depriving plaintiffs of their constitutional rights. Under the approach adopted by the court today, it would seem that these plaintiffs, by alleging violation of their rights, had alleged injury sufficient to confer jurisdiction upon a federal court. The Supreme Court, however, reached a different conclusion. After examining closely the allegations of injury placed before it, the Court determined that while plaintiffs had alleged the violation of constitutional rights, “[n]one of the named plaintiffs [was] identified as himself having suffered any injury in the manner specified.” Id. at 495, 94 S.Ct. at 676. On that basis the Court denied plaintiffs standing. This decision in and of itself thus forbids the approach advanced by the majority today. See also Laird v. Tatum, 408 U.S. 1, 92 S.Ct. 2318, 33 L.Ed.2d 154 (1971) (alleged violation of First Amendment rights no substitute for specific injuries).
The second injury that plaintiffs claim— interference with their court-ordered right to a desegregated public education — does not represent actual injury because plaintiffs fail to allege the necessary components of such a claim. “Interference” only takes place upon the actual violation of plaintiffs’ constitutional rights: in this context, through the use by private schools of racially discriminatory admissions policies.7 The complaint does not allege discrimination by these named schools against these plaintiffs. Although it is somewhat difficult to ascertain from its anfractuous opinion, the majority apparently reads into this complaint the allegation that the target schools therein mentioned discriminate on racial grounds. See, e. g., maj. op. at 829 n.24 (“the heart of plaintiffs’ complaint is that government [] grac[es] racially discriminatory educational facilities with tax-exempt status ....”) (emphasis added). I think it unnecessarily generous so to replead the plaintiffs’ complaint. For lack of a specified claim of discrimination, therefore, the complaint must fail as an attempt to invoke judicial relief against actions by a third party, here the Internal Revenue Service, for allegedly contributing to “interference” with a court-ordered right to desegregated education.8
*255What the plaintiffs actually challenge here is the adequacy of agency enforcement procedures, arguing that the IRS has failed to weave its net of enforcement fine enough to catch all of the private schools that may discriminate on the basis of race. The majority concludes that such a contention is sufficient to confer jurisdiction upon a federal court. This approach to the question of standing mandates continuing judicial supervision of all public agencies whose enforcement of the law touches upon the constitutional rights of citizens. Cf. Reporters Committee for Freedom of the Press v. American Telephone & Telegraph Co., 593 F.2d 1030, 1069-70 (D.C.Cir.1978), cert. denied, 440 U.S. 949, 99 S.Ct. 1431, 59 L.Ed.2d 639 (1979). Such an approach cannot be justified.
Under Supreme Court precedent, this contention cannot support a federal court’s exercise of jurisdiction. As this court recently noted, such precedent makes clear that an
asserted interest in the proper administration of the laws is a generalized one shared by all other citizens. Such an abstract injury is insufficient for standing. Schlesinger v. Reservists Committee to Stop the War, 418 U.S. [208] at 217, 219-21 [94 S.Ct. 2925, 2930, 2931-32, 41 L.Ed.2d 706] .... In Reservists, the Supreme Court held that standing to sue may not be predicated upon an interest that is held in common by all members of the public, such as is present in this case .... Although the proper administration of the laws serves the interests of all, “[t]he proposition that all [laws] are enforceable by any citizen simply because citizens are the ultimate beneficiaries . . . has no boundaries.” Id. at 226 — 27 [94 S.Ct. at 2934-35].
Daughtrey v. Carter, 584 F.2d 1050, 1058 (D.C.Cir.1978). See also Goldwater v. Carter, 617 F.2d 697, 709-10 (D.C.Cir.1979) (enbanc) (Wright, C. J., concurring in the result) (“All Americans have a stake in seeing that their leaders act according to the constitutional scheme. The question here is whether these [plaintiffs] have a specific personal stake in the outcome of the case.”) (emphasis added), vacated, 444 U.S. 996, 100 S.Ct. 533, 62 L.Ed.2d 428 (1979). As counsel for appellants conceded at oral argument, all citizens have an interest in the elimination of discrimination. The majority cannot, therefore, justify its grant of standing upon the assertion of an interest, however strongly felt, in the effective administration of the tax laws.
Appellants contend that they have more than a general interest in the effectiveness of IRS procedures. They claim to suffer “distinct and palpable injury when discriminatory private schools receive or retain tax exemptions.” Brief for Appellants at 30. The majority opinion attempts to particularize this asserted interest by characterizing plaintiffs’ injury as “the denigration they suffer as black parents and schoolchildren when their government graces with tax-exempt status educational institutions in their communities that treat members of their race as persons of lesser worth.” Maj. op. at 827. A similar reliance on ethnic affinity, however, was recently held by this court to be insufficient to constitute the personal stake requisite to standing.
In American Jewish Congress v. Vance, 575 F.2d 939 (D.C.Cir.1978), Jewish citizens challenged the federal government’s participation in, and implementation of, certain cooperative programs between the United States and Saudi Arabia. Plaintiffs contended that the implementation of “any program or activity involving the Government of Saudi Arabia which directly or indirectly discriminates against American citizens by reason of their Jewish religion, ancestry, or identity” was unconstitutional. Complaint at 9. The plaintiffs before the court were the American Jewish Congress, a nonprofit association of American Jews, and six individual members of the Congress. *256Four of the six individuals claimed the right to challenge the government action solely as citizens, taxpayers, and persons “of the Jewish religion, ancestry, and identity.” 575 F.2d at 945. One plaintiff alleged that he was deterred from applying for a job with a corporation operating in Saudi Arabia because of Saudi Arabian discrimination; the other individual plaintiff claimed that he was denied a job with another organization solely because of his Jewish religion. This court held that none of these plaintiffs had standing to challenge the United States involvement in this alleged discrimination.9
Those plaintiffs who claimed standing on the basis of their status as American Jewish citizens argued that the implementation of cooperative programs between this country and Saudi Arabia “had the purpose and effect of deterring and discouraging American Jews from applying for or otherwise seeking employment and other economic opportunities resulting from the Agreement on Saudi-Arabian-United States Cooperation, although but for their religion, ancestry or identity they aré qualified therefor.” Complaint at 8. Despite this allegation of substantial governmental involvement in illegal discrimination, this court did not automatically extend to those plaintiffs the right to challenge that involvement. Instead the court proceeded to assess the injury purportedly arising from that governmental involvement. A direct comparison of the plaintiffs in the case at hand with these particular plaintiffs reveals the even more attenuated nature of the allegations presented herein. These plaintiffs are black parents and their schoolchildren who challenge governmental involvement in the form of tax exemptions to racially segregated private schools. Nowhere do the plaintiffs allege that they sought admission to these schools, that they were deterred from applying, or even that the schools engage in unlawful discrimination. In essence, they allege only that the inadequacy of Service procedures encourages the development of racially segregated schools, thereby undermining their right to public school desegregation. It would appear, therefore, that the plaintiffs here are in no better position than the Jewish citizens above who challenge United States involvement with Saudi Arabian discrimination solely as American citizens of the Jewish religion. “Once again, however, the plaintiffs have fallen short of alleging the type of concrete and direct injury requisite to invocation of federal judicial power.” See ex Parte Levitt, 302 U.S. [633] at 634, 58 S.Ct. 1 [at 1, 82 L.Ed. 493]. 575 F.2d at 945.
The court today thus either distinguishes American Jewish Congress because the plaintiffs before us are black, see, e. g., maj. op. at 832 (noting the “centrality” in our post-Civil War constitutional order of the right of black citizens to be free from discrimination), or implicitly overrules that decision. I find it difficult to credit the majority’s apparent distinction of that case, maj. op. at 829 n.24, which suggests that future plaintiffs may secure standing in federal court simply by alleging that “the government action in question contributed to perpetuation within our borders of a view of [them] as persons of lesser worth,” id., especially when the American Jewish Congress plaintiffs complained specifically about “the degree to which American citizens of the Jewish faith are discriminated against . . . . ” Brief for Appellants at 6, American Jewish Congress v. Vance, 575 F.2d 939 (D.C.Cir.1978). Moreover, this distinction simply begs the question since every form of illegal discrimination presumably contributes to a view of that class of citizens as persons of lesser worth.
The consistent emphasis throughout the majority opinion upon the significance of *257the “right” asserted in this case suggests another impermissible factor underlying the court’s decision. Relying primarily upon certain language from Norwood, the court defines the right asserted here as “the right of black citizens to insist that their government ‘steer clear’ of aiding” institutions that discriminate. Maj. op. at 832. Because of the significance of this right, it seems, the majority does not apply the principles of standing applicable to other plaintiffs attempting to assert other rights. Consequently, underlying the whole of the majority opinion is a rejection of the Supreme Court’s statement in Flast v. Cohen, 392 U.S. 83, 99, 88 S.Ct. 1942, 1952, 20 L.Ed.2d 947 (1968), that “[t]he fundamental aspect of standing is that it focuses on the party seeking to get his complaint before a federal court and not on the issues he wishes to have adjudicated.” (emphasis added). In other words,
no matter how inclined we may be toward appellant’s position on the merits, we must first satisfy ourselves that he “has ‘alleged such a personal stake in the outcome of the controversy’ as to warrant his invocation of federal-court jurisdiction and to justify exercise of the court’s remedial powers on his behalf.”
Reuss v. Balles, 584 F.2d 461, 465 (D.C.Cir. 1978) (quoting Warth v. Seldin, 422 U.S. 490, 498-99, 95 S.Ct. 2197, 2204-05, 45 L.Ed.2d 343 (1975) (quoting Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962))), cert. denied, 439 U.S. 997, 99 S.Ct. 598, 58 L.Ed.2d 670 (1978). See also Doherty v. Rutgers School of Law—Newark, 487 F.Supp. 1291, 1298 (D.N.J.1980).10 The majority thus errs by finding standing through “premature evaluation of the merits of [plaintiffs’] complaint.” Schlesinger v. Reservists Committee, 418 U.S. at 225, 94 S.Ct. at 2934.
Plaintiffs have argued to this court that as black parents and schoolchildren they are entitled to challenge IRS enforcement procedures, the inadequacy of which they claim interferes with their right to a desegregated education. I believe, however, that these plaintiffs have failed to plead injury in fact.11 They have failed to “demonstrate a likelihood of benefit wholly apart from a defendant’s response to the district court’s decree.” City of Hartford v. Town of Glastonbury, 561 F.2d 1032, 1053 (2d Cir. 1977) (en banc) (Kaufman, J., concurring), cert. denied, 434 U.S. 1034, 98 S.Ct. 766, 54 L.Ed.2d 781 (1978).12 Nowhere do they al*258lege the predicate of discrimination necessary to invoke judicial power. Nevertheless, this court confers standing upon these plaintiffs in a decision that masquerades as a mere application of precedent.
The court’s decision today reflects an approach to the question of standing that is simply and clearly wrong, the product of an impermissible shift in focus from the right of these plaintiffs to make their challenge to the rights they wish to assert. In its haste to afford plaintiffs an opportunity to vindicate their chosen cause, the majority not only expands significantly the law of standing- but also oversteps the constitutional limits of its jurisprudential power.13 As other courts have recognized, issues of great import fail to justify such overreaching.14 This court would do well, therefore, to attend the following admonition of the Second Circuit:
The Supreme Court has warned repeatedly in the past of the hazards in straying from the Constitutional requirement of a case or controversy. Absent adherence to the Constitutional mandate, courts become forums for the vindication of personal values and political preferences, usurping the legislative branch as the focus for public debate and lobby, and usurping as well the executive’s primary *259responsibility for the implementation of federal law. Federal courts cannot, consistent with the Constitution, exercise their jurisdiction to vindicate litigants’ chosen causes; they are empowered only to grant specific relief in response to, and in order to remedy, a particularized showing of individual injury.
Evans v. Lynn, 537 F.2d 571, 595-96 (1976) (en banc) (footnotes omitted), cert. denied, 429 U.S. 1066, 97 S.Ct. 797, 50 L.Ed.2d 784 (1977).

. The majority opinion expresses the view that lower courts are bound by Supreme Court summary affirmance of a decision even as to issues that were not addressed in that decision, as long as a contrary decision on that issue would preclude affirmance. Such a view is directly contrary to the Court’s statements concerning the precedential value of its summary affirmances. See, e. g., Illinois State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 180-83, 99 S.Ct. 983, 988-90, 59 L.Ed.2d 230 (1979); Mandel v. Bradley, 432 U.S. 173, 97 S.Ct. 2238, 53 L.Ed.2d 199 (1977) (per curiam); Fusari v. Steinberg, 419 U.S. 379, 388-89 n.15, 95 S.Ct. 533, 539-40 n.15, 42 L.Ed.2d 521 (1975). Chief Justice Burger has taken special care to point out that such a disposition “is not to be read as a renunciation by this Court of doctrines previously announced in our opinions after full argument.” Id. at 390, 392, 95 S.Ct. at 540, 541 (Burger, C. J., concurring). The court today acts contrary to this admonition in employing the summary affirmance of Green as support for its view of the law of standing.
The majority’s innovative view of precedent, especially questionable in light of the Service’s reversal of position prior to the affirmance in Green, is to be deplored as a statement of jurisprudential principle. See Note, Summary Disposition of Supreme Court Appeals: The Significance of Limited Discretion and a Theory of Limited Precedent, 52 B.U.L.Rev. 373, 410 (1972). Such a statement is also regrettable when it substitutes for analysis of the issue before us. The court may well, however, simply discard such a view in the future when it finds it politic to do so. Cf. Note, supra, at 386.
Ultimately, this declaration of Green as binding precedent on the issue of standing is of no relevance to the case at hand. The allegations of injury made in this case, and the claim for relief pressed by plaintiffs here, differ substantially from those made in Green. Thus, even if it were binding, it would still not be precedent. See note 5 and text following infra.


. I emphasize that this case involves neither a situation in which reconsideration of an older Supreme Court precedent is requested of this court, Breakefield v. District of Columbia, 442 F.2d 1227 (D.C.Cir.1970) (per curiam), cert. denied, 401 U.S. 909, 91 S.Ct. 871, 27 L.Ed.2d 807 (1971), nor, as the majority apparently believes, a situation concerning the binding precedential effect of Supreme Court summary dispositions of cases within its appellate jurisdiction. Hicks v. Miranda, 422 U.S. 332, 343-45, 95 S.Ct. 2281, 2288-90, 45 L.Ed.2d 223 (1975). See generally Russell v. Hathaway, 423 F.Supp. 833, 836 (N.D.Tex.1976) (three-judge court).


. In the ordinary case, such prior rulings are not binding.
Where a jurisdictional challenge is repeated, however, as is the case where standing is in issue, the “law of the case” requirement is less rigid. Earlier jurisdictional rulings are entitled to important, but not dispositive weight ... If it can be shown that controlling authority has subsequently taken a clearly contrary view of the issue, then the renewed motion to dismiss for lack of jurisdiction may be appropriately filed and may prevail.
Common Cause v. Bolger, 512 F.Supp. 26 at 28 (D.D.C. 1980) (three-judge court). See also Bowman v. Udall, 243 F.Supp. 672, 677 (D.D.C. 1965), aff’d sub nom. Hinton v. Udall, 364 F.2d 676 (D.C.Cir.), cert. denied, 385 U.S. 878 (1966).


. One commentator pointed to this opinion as an example of the way in which “[c]ourts typically fail explicitly to identify the relevant standing criteria.” Note, The Judicial Role in Attacking Racial Discrimination in Tax-Exempt Private Schools, 93 Harv.L.Rev. 378, 386 n.44 (1979).


. The essential distinction, therefore, between these cases and the one at hand is the predicate of discrimination established in both cases. This predicate was also established in Green. Upon the granting of temporary injunctive relief, the three-judge court adopted the contemporaneous findings made by a Mississippi federal court in Coffey v. State Educ. Finance Comm’n, 296 F.Supp. 1389 (S.D.Miss.1969). Green v. Kennedy, 309 F.Supp. at 1134. The Mississippi court had found that certain named private schools had been formed for the purpose of frustrating the court-ordered desegregation of the public schools in that state. More to the point, however, is the conclusive evidence offered by that court’s opinion of the racially discriminatory admissions policies of a large number of Mississippi private schools. Coffey, 296 F.Supp. at 1393 (Appendix A). No allegation of discriminatory practices or policies is made by the plaintiffs before us.
Another more recent decision is also distinguishable on this basis. Moton v. Lambert, 508 F.Supp. 367 (N.D.Miss.1981). In this case plaintiffs sought injunctive relief against state assistance to allegedly racially discriminatory schools. See Second Amended Complaint, filed Feb. 13, 1981, in Moton v. Lambert.


. Analysis of this question often takes place under the rather undifferentiated concept of “personal stake.” See, e. g.. Citizens Concerned For Separation of Church and State v. City and County of Denver, 628 F.2d 1289, 1297 (10th Cir. 1980); NAACP, Boston Chapter v. Harris, 607 F.2d 514, 523 (1st Cir. 1979). This phrase is totally absent from the majority opinion.
However the question is approached, this court has made clear that “the basic concern of the standing doctrine is that the individual complaining party have such a strong connection to the controversy that its outcome will demonstrably cause him to win or lose in some measure." Harrington v. Bush, 553 F.2d 190, 206 (D.C.Cir.1977). As I explain infra, these plaintiffs have failed to allege any such connection.


. See generally Comment, Community Resistance to School Desegregation: Enjoining the Undefinabie Class, 44 U.Chi.L.Rev. Ill (1976). Once private discrimination is established, of course, this “interference” in the form of a tax exemption can be enjoined should it be found to constitute “state action.” This question was not passed upon by the district court and is not before us today. See generally Bittker and Kaufman, Taxes and Civil Rights: “Constitutionalizing” the Internal Revenue Code, 82 Yale L.J. 51, 61-74 (1972).


. I have noted elsewhere that the allegation that the government funds unlawful discrimination “without regard to whether [the plaintiffs] personally are victims of the discrimination” does not constitute a distinct and palpable injury sufficient to confer standing to sue in the federal courts. Nat’I Black Police Ass’n v. Velde, 631 F.2d 784, 788, 789-90 n.7 (D.C.Cir. 1980) (Tamm, J, concurring in part, concurring in result in part, and dissenting in part), cert. granted, 451 U.S. 969, 101 S.Ct. 2044, 68 L.Ed.2d 347 (1981). Because the plaintiffs in *255this case fail to allege unlawful discrimination on the part of any school, I need not decide the question of whether a named plaintiff must have himself been subjected to discriminatory practices or whether the right to a court-ordered desegregated education affords him the “personal stake” necessary for the invocation of federal judicial relief.


. Judge Robinson dissented only with respect to the standing of the plaintiff allegedly denied employment, finding the remainder of the court’s discussion “in accord with the Supreme Court’s recent teachings . . . . ” 575 F.2d at 949 n.7 (Robinson, J., dissenting). The dissent went on to note, however, that “[p]erhaps the standing of citizens or taxpayers who have suffered a widely-shared injury and who are interested enough to commit their resources to a suit should be recognized when possibly unlawful action would otherwise go unreviewed.” Id. The court today apparently implements this desire.


. Even apart from this impermissible orientation, the majority opinion errs in seizing upon language in Norwood to delineate the constitutional right asserted in this case. Black citizens, indeed all citizens, possess the constitutional right to be free from unlawful discrimination. The court decides today that all black citizens possess the right to insist that the government “steer clear” of aiding any such discrimination. In my opinion the Constitution neither requires the government to take this driving test at the behest of every black citizen, nor does it permit a federal court to grade such a test.
The Constitution does require, of course, in a case appropriate for judicial resolution, that a federal court enjoin state action that significantly contributes to racial discrimination. See note 7 supra. That is not this case.


. Because I believe that the judgment of the district court should be affirmed on the grounds of lack of standing, I do not address the correctness of the remainder of the district court opinion. See maj. op. at 832-838. I trust, however, that the majority’s passing comments on the scope of the Declaratory Judgment Act, 28 U.S.C. § 2201 (Supp. Ill 1979), and the Tax Injunction Act, 26 U.S.C. § 7421(a) (Supp. HI 1979), maj. op. at 836 n.52, are not meant to decide these questions. See maj. op. at 822 n.2. I do believe, moreover, that the considerations addressed by the district court, 480 F.Supp. at 797-99, caution against the finding of federal court jurisdiction and certainly fail to support the court’s pellmell rush to grasp jurisdiction and reach the merits of this case. See Winpisinger v. Watson, 628 F.2d 133, 137-40 (D.C.Cir. 1980) (per curiam).


.The defendant in this case may be quite willing to respond to the district court’s decree. Although the Service possesses certain jurisdictional objections to the granting of injunctive relief in this case, of which the plaintiffs’ standing was primary, it does agree with plaintiffs that more effective enforcement procedures are warranted. If both named parties desire the same result, of course, no Article III case or controversy exists. GTE Sylvania, Inc. v. Consumers Union, 445 U.S. 375, 100 S.Ct. 1194, 63 L.Ed.2d 467 (1980); Moore v. Chariotte-Mecklenburg Bd. of Educ., 402 U.S. 47, 91 S.Ct. 1292, 28 L.Ed.2d 590 (1971) (per curiam); *258Granfield v. Catholic Univ. of America, 530 F.2d 1035, 1044-45 (D.C.Cir.), cert. denied, 429 U.S. 821, 97 S.Ct. 68, 50 L.Ed.2d 81 (1976); NAACP v. California, 511 F.Supp. 1244 (E.D.Cal. 1981).
The majority opinion takes pains to emphasize that a “strong advocate of the private schools” is participating in this case. Maj. op. at 828. It is apparent, however, that “[¡Intervention cannot cure any jurisdictional defect that would have barred the federal court from hearing the original action. Intervention presupposes the pendency of an action in a court of competent jurisdiction and cannot create jurisdiction if none existed before.” Wright & Miller, Federal Practice and Procedure: Civil § 1917 at 584 (1972) (footnotes omitted). See ICC v. Southern Railway, 380 F.Supp. 386, 394-95 (M.D.Ga.1974), aff'd in relevant part, 543 F.2d 534 (5th Cir. 1976). Because this particular question requires close scrutiny and has not been raised before, however, I would not decide it at this time but leave it for the judgment of the district court in the first instance. Past indications suggest that the IRS might well welcome court-ordered enforcement of standards similar to those imposed in Green imposed nationwide. See, e. g., Tax-Exempt Status of Private Schools: Hearings Before the Subcomm. on Oversight of the House Comm, on Ways and Means, 96th Cong., 1st Sess. 5-8 (1979) (statement of IRS Commissioner Jerome Kurtz); 44 Fed.Reg. 9451 (Feb. 13, 1979), reprinted in Hearings, supra, at 41; Memorandum Of Defendants In Response To Plaintiffs’ Submission On The Merits at 25, Green v. Kennedy, No. 1355-69 (D.D.C. May 5, 1980). I note with some interest the failure of the Service to appeal from the granting of injunctive relief to the Mississippi plaintiffs in Green.


. The logical result of the court’s holding today is, for example, that female plaintiffs may be heard to complain simply that certain public programs are not being administered efficiently and thereby operate to discriminate against others of their sex. Requirements of specificity and of injury in fact are therefore no longer applicable. Cf. Ridgefield Women’s Political Caucus, Inc. v. Fossi, 458 F.Supp. 117, 120 n.3 (D.Conn.1978).
Today’s decision cannot be interpreted as merely an attempt to carve out an exception to the apparent ban against public interest tax litigation imposed in Eastern Kentucky. Eastern Kentucky, 426 U.S. at 26, 46, 96 S.Ct. at 1919, 1928 (Stewart, J., concurring). See generally Asimow, Standing to Challenge Lenient Tax Rules: A Statutory Solution, 57 Taxes 483 (1979); Tannenbaum, Public Interest Tax Litigation Challenging Substantive ¡RS Decisions, 27 Natl.Tax J. 373 (1974). Rather, the analysis employed in today’s decision, relying as it does upon the binding effect of Norwood and Gilmore, neither of which involved tax exemptions, necessarily applies to all charges of unlawful discrimination and, it would seem, to all alleged violations of constitutional rights.


. See, e. g., Lamar v. Whiteside, 606 F.2d 88 (5th Cir. 1979) (per curiam) (prison inmates lack standing to challenge hiring discrimination by parole officials); Mulqueeny v. Nat’l Comm'n on the Observance of Int’l Women’s Year, 1975, 549 F.2d 1115 (7th Cir. 1977) (interest in defeat of the Equal Rights Amendment cannot suffice to confer standing to attack alleged lobbying activities by the Commission in support of the Amendment); Urban Contractors Alliance v. Bi-State Dev. Agency, 531 F.2d 877 (8th Cir. 1976) (allegations of racial discrimination insufficient to confer standing absent allegations of personal injury). But see Coles v. Havens Realty Corp., 633 F.2d 384 (4th Cir. 1980) (plaintiffs have standing as “testers” under the Fair Housing Act to challenge racial discrimination in the rental of housing accommodations), cert. granted sub nom. Havens Realty Corp. v. Coleman, 451 U.S. 905, 101 S.Ct. 1972, 68 L.Ed.2d 293 (1981).